Citation Nr: 1012423	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-05 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an anxiety disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1950 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 1972 and May 2007 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which, inter alia, 
denied the Veteran's March 1972 and March 2007 claims for 
entitlement to service connection for a nervous condition 
(also claimed as an anxiety disorder).

The Board notes that this case arises out of an unusual 
procedural posture.  The RO initially denied the Veteran's 
March 1972 claim for entitlement to service connection for a 
nervous condition in a December 1972 rating decision, in 
which it characterized the claimed disability as "anxiety 
neurosis with depressive features."  The Veteran filed a 
timely notice of disagreement (NOD) in March 1973.  The 
Veteran never received a statement of the case (SOC) in 
response to his March 1973 NOD.  In March 2007, the Veteran 
filed a claim for entitlement to service connection for an 
anxiety disorder.  Based on the evidence of record, no 
reopening is required, because no final decision has been 
made regarding the initial claim filed in March 1972.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for service connection 
for an anxiety disorder.  VA's duty to assist includes a 
duty to obtain relevant records that are in the custody of a 
Federal department or agency.  VA's duty to assist also 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2009).

At least one of the Veteran's DD 214 Forms is missing from 
his claims file.  The only DD Form 214 contained in the 
Veteran's claims file indicates that he served on active 
duty from September 1953 to June 1954, and that he had 2 
years, 10 months, and 16 days of service prior to September 
1953.  Moreover, the Veteran's September 1953 Report of 
Medical Examination lists the purpose of his examination as 
"Re-enlistment," suggesting that the Veteran had prior 
service.  Calculating 2 years, 10 months, and 16 days from 
before September 1953, the Veteran's active service would 
have commenced in November 1950.

Significantly,  the Veteran noted in a November 1974 
statement that "a mortar grenade exploded near where I was 
[in the] trenches....in Korea in 1951."  Although the 
Veteran's description of his combat service was in the 
context of a claim for hearing loss, that combat event, if 
corroborated, could constitute the cause of his diagnosed 
anxiety disorder.  38 C.F.R. § 3.304(d) (Satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation).

On remand, the RO should make as many requests as are 
necessary to obtain the Veteran's missing DD 214 Form(s), 
covering his 2 years, 10 months, and 16 days of service 
prior to September 1953.  Additionally, the RO should make 
as many requests as are necessary to obtain the Veteran's 
service personnel records, which may indicate whether and 
when the Veteran served in Korea, as well as any combat 
decorations earned.  If the RO is unable to obtain the 
Veteran's DD Form 214 and service personnel records, it 
should take such additional steps as are necessary to 
procure a ruling from the service department or other 
authoritative source as to whether the Veteran had combat 
service in Korea.  The RO will end its efforts to obtain 
those records from a Federal department or agency only if it 
concludes that the records sought do not exist, or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  38 C.F.R.
§ 3.159(c)(2).

On remand, if evidence of the Veteran's combat service is 
corroborated by his DD 214 Form(s), his service personnel 
records, the service department or another authoritative 
source, then the RO should provide the Veteran with a VA 
examination of his psychiatric condition.  38 C.F.R. 
§ 3.159(c)(4).  The examiner should determine the nature, 
extent, and etiology of the Veteran's psychiatric 
disorder(s), if any.  The claims file should be made 
available to, and be reviewed by, the examiner in connection 
with the examination, and the report should so indicate.  
All indicated tests and studies should be undertaken.  The 
examiner should express an opinion as to whether it is at 
least as likely as not (meaning 50 percent or more probable) 
that the Veteran's psychiatric disorder(s) was caused or 
aggravated by his time in service.  Rationale for opinions 
expressed should be given in detail.  If it is not possible 
to provide an opinion, the examiner should provide a 
rationale for why he cannot express an opinion in either the 
affirmative or the negative.

If the Veteran's combat service is corroborated, but his 
disabilities prevent him from attending a VA examination, 
then the RO should request a statement from the Veteran 
which describes the event(s) in service which he believes 
caused his anxiety disorder.

On remand, the AOJ should consider the Veteran's claim as 
encompassing all psychiatric disorders with which the 
Veteran has been diagnosed, pursuant to the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding 
that the scope of a mental health disability claim includes 
any mental health disability that could reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should make as many requests as 
are necessary to obtain the Veteran's 
missing DD 214 Form(s), covering his 2 
years, 10 months, and 16 days of service 
prior to September 1953.  Additionally, 
the RO should make as many requests as are 
necessary to obtain the Veteran's service 
personnel records, which may indicate 
whether and when the Veteran served in 
Korea, as well as any combat decorations 
earned.  If the RO is unable to obtain the 
Veteran's DD Form 214 and service 
personnel records, it should take such 
additional steps as are necessary to 
procure a ruling from the service 
department or other authoritative source 
as to whether the Veteran had combat 
service in Korea.  The RO will end its 
efforts to obtain those records from a 
Federal department or agency only if it 
concludes that the records sought do not 
exist, or that further efforts to obtain 
those records would be futile.  Cases in 
which VA may conclude that no further 
efforts are required include those in 
which the Federal department or agency 
advises VA that the requested records do 
not exist or the custodian does not have 
them.  38 C.F.R. § 3.159(c)(2).

2.  After completion of the above, if and 
only if evidence of the Veteran's combat 
service is corroborated by his DD 214 
Form(s), his service personnel records, 
the service department or another 
authoritative source, then the RO should 
provide the Veteran with a VA examination 
of his psychiatric condition.  38 C.F.R. 
§ 3.159(c)(4).

The examiner should determine the nature, 
extent, and etiology of the Veteran's 
psychiatric disorder(s), if any.  The 
claims file should be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  All indicated 
tests and studies should be undertaken.  
The examiner should express an opinion as 
to whether it is at least as likely as not 
(meaning 50 percent or more probable) that 
the Veteran's psychiatric disorder(s) was 
caused or aggravated by his time in 
service.  Rationale for opinions expressed 
should be given in detail.  If it is not 
possible to provide an opinion, the 
examiner should provide a rationale for 
why he cannot express an opinion in either 
the affirmative or the negative.

If the Veteran's combat service is 
corroborated, but his disabilities prevent 
him from attending a VA examination, then 
the RO should request a statement from the 
Veteran which describes the event(s) in 
service which he believes caused his 
anxiety disorder.

3.  After completion of the above, 
readjudicate the issue of entitlement to 
service connection for an anxiety 
disorder, to include any other psychiatric 
disability that could reasonably be 
encompassed by the claimant's description 
of the claim, reported symptoms, and the 
other information of record.  Clemons, 
supra.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claims.  38 C.F.R. § 
3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



